            Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 1 of 28




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

 DIOCESAN MIGRANT & REFUGEE                              §
 SERVICES, INC.,                                         §
                                                         §
           Plaintiff,                                    §
                                                         §
 v.                                                      §                EP-19-CV-00236-FM
                                                         §
 UNITED STATES IMMIGRATION                               §
 AND CUSTOMS ENFORCEMENT,                                §
                                                         §
           Defendant.                                    §

      ORDER GRANTING APPLICATION FOR ATTORNEY FEES AND COSTS

       Before the court are “Plaintiff’s Opposed Application for Attorney Fees and Costs”

(“Motion”) [ECF No. 56], filed November 2, 2020 by Diocesan Migrant & Refugee Services,

Inc. (“DMRS”); “Response to Plaintiff’s Application for Attorney Fees and Costs”

[ECF No. 65], filed November 23, 2020 by United States Immigration and Customs Enforcement

(“ICE”); and “Plaintiff’s Reply to Defendant’s Response to Plaintiff’s Application for Attorney

Fees and Costs” (“Reply”) [ECF No. 66], filed November 25, 2020. After due consideration of

the Motion, Response, Reply, and applicable law, the Motion is GRANTED.

I.     BACKGROUND

       A.         Pre-Trial

       In 2019, the United States government implemented a policy titled the Migrant Protection

Protocols (“MPP”). Pursuant to the MPP, selected asylum seekers must remain in Mexico while

they wait for U.S. immigration judges to hear their asylum cases.1 The MPP was first




       1
           “Findings of Fact and Conclusions of Law” 3, ECF No. 44, entered Oct. 19, 2020.

                                                        1
             Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 2 of 28




implemented at the San Ysidro port of entry in January 2019.2 It was then implemented at the El

Paso port of entry in May 2019 and at the Laredo and Brownsville ports of entry later in 2019.3

        DMRS is a non-profit organization that provides know-your-rights information and legal

representation for asylum seekers prior to their appearances before an immigration judge.4 It

provided know-your-rights information to asylum seekers subject to the MPP during the brief

time the asylum seekers were in the United States prior to immigration hearings.5 In June 2019,

ICE and the United States Department of Justice Executive Officer for Immigration Review

(“DOJ-EOIR”) informed DMRS that it would no longer be permitted to provide know-your-

rights-information to asylum seekers waiting for immigration hearings.6

        On July 1, 2019, DMRS submitted a request for information to ICE pursuant to the

Freedom of Information Act (“FOIA”), 5 U.S.C. §§ 552 et seq.7 It sought records related to the

implementation of the MPP and asylee access to attorneys prior to immigration hearings.8 ICE

did not produce any responsive documents within the twenty-day statutory deadline.9 DMRS

filed suit to compel production on August 22, 2019.10




        2
            Id.
        3
            Id.
        4
          “Plaintiff’s Original Complaint” (“Compl.”) 2 ¶ 6, ECF No. 1, filed Aug. 22, 2019; “FOIA Request,”
Ex. 1. See also Plaintiff’s Opposed Application for Attorney Fees and Costs” (“Mot.”), ECF No. 56, filed Nov. 2,
2020, “Declaration of Melissa M. Lopez” 3, ECF No. 56-1, Ex. 3.
        5
            Id.
        6
            Id. at 2 ¶ 7.
        7
            Findings of Fact and Conclusions of Law 3.
        8
            Id.
        9
            See id. at 5. See also 5 U.S.C. § 552(a)(6)(A)(i).
        10
             See generally Compl.

                                                            2
            Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 3 of 28




       Toni Fuentes (“Fuentes”), a Deputy FOIA Officer for ICE, was immediately responsible

for supervising ICE responses to requests for records under FOIA. 11 Due to an ICE

administrative error, ICE did not become aware of DMRS’s FOIA request until after the

initiation of this lawsuit.12 Fuentes assisted in locating DMRS’s FOIA request, at which time she

assigned the request to the litigation team of the ICE FOIA Office for expedited processing of

the request.13

       Approximately four-and-a-half months after the statutory deadline to respond, on

December 16, 2019, ICE notified DMRS it identified ninety-two pages of potentially responsive

records.14 Ten pages were provided in full, twenty-eight pages contained redacted information,

fourteen pages were deemed non-responsive or duplicates, and the remaining forty pages

required “consultation with other agencies or components” and ICE stated they would “be

produced at a later date.”15 On May 22, 2019, DMRS filed its motion for summary judgment

arguing ICE had not conducted a search reasonably calculated to uncover responsive records and

had not met its burden to show that records it withheld were exempt from disclosure.16

       On May 29, 2020, nine months after Plaintiff filed suit and almost eleven months after

Plaintiff sent its original FOIA request, ICE forwarded the pages requiring consultation to other

agencies for review.17 ICE admitted that a second administrative error prevented timely referral



       11
            Id. at 2–3.
       12
            “Transcript of Bench Trial” 15, ECF No. 63, filed Nov. 16, 2020.
       13
            Id. at 13.
       14
            Findings of Fact and Conclusions of Law 2.
       15
            Id.
       16
            See generally “Plaintiff’s Motion for Summary Judgment,” ECF No. 14, filed May 22, 2020.
       17
            Findings of Fact and Conclusions of Law 11.

                                                          3
             Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 4 of 28




of these documents.18 While the consultations were pending, ICE filed five motions for

extensions of the deadline to respond to DMRS’s motion for summary judgment. ICE finally

responded on June 25, 2020, twenty days after the original deadline. That same day, almost

eleven months after the statutory deadline, ICE produced thirty-three of the forty pages requiring

consultation.19 ICE did not address these documents in its response. DMRS challenged

redactions to the thirty-three pages produced after its motion for summary judgment but

withdrew its objections to previously produced materials.20

        B.          Trial

        On October 5, 2020 the court held a bench trial to resolve two issues: 1) whether ICE

conducted a search reasonably calculated to uncover responsive records; and 2) whether

redactions pursuant to 5 U.S.C. § 552(b)(5) (“exemption (b)(5)”) to the thirty-three pages

produced June 25, 2020 were exempt from disclosure.21 The parties were present and

represented by counsel. Fuentes was ICE’s sole witness.

        One subdivision of ICE Enforcement and Removal Operations (“ERO”) is ERO Field

Operations (“FOPS”), the office responsible for providing MPP guidance to all ERO field

offices.22 After consideration of Fuentes’s testimony, the court found ICE was on notice that

DMRS’s request sought communications between ICE ERO agents and their contractors at the

field office level about implementation of the MPP; correspondence to ICE ERO officers and


        18
             “Transcript of Bench Trial” 61, ECF No. 63, filed Nov. 16, 2020.
        19
           Findings of Fact and Conclusions of Law 2. See also 5 U.S.C. § 552(a)(6)(A)(i) (providing a twenty-day
deadline, excluding weekends and holidays for agencies to respond to FOIA requests).
       20
          “Plaintiff’s Reply to Defendant’s Response to Plaintiff’s Motion for Summary Judgment” 2–3,
ECF No. 29, filed July 29, 2020.
        21
             Findings of Fact and Conclusions of Law 2.
        22
             Id. at 9.

                                                          4
             Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 5 of 28




their contractors who were responsible for movement and custody of respondents subjected to

the MPP; emails by or between ERO field offices where the MPP was implemented; and emails

of guidance between officers and contractors at the field office level regarding the MPP

participants’ access to counsel before their immigration court hearings.23

        The court also found:

        •           ICE program offices have no written guidelines on how to conduct searches for
                    records responsive to FOIA requests.24

        •           Each program office within ICE has its own guidelines for record keeping,
                    retention schedule, and records liaison officers.25

        •           Fuentes instructed her points of contact (“POCs”) in three program offices to
                    conduct searches for responsive documents: the ICE Office of Policy, ICE Office
                    of the Principal Legal Advisor (“OPLA”), and ICE ERO.26

        •           No uniform set of search terms was used across the various ICE program
                    offices.27

        •           No POC described to what extent, if any, they took into consideration the
                    particular record keeping practices of their respective program offices in
                    searching for responsive documents.28

        •           ERO FOPS, the office responsible for providing MPP guidance to all ERO field
                    offices, determined the requested information did not fall in its area of
                    responsibility and did not conduct any search for responsive documents.29




        23
             Id. at 4–5.
        24
             Id.
        25
             Id. at 6.
        26
             Id.
        27
             Findings of Fact and Conclusions of Law 6.
        28
             Id.
        29
           Id. at 9. See also Memorandum from Nathalie R. Asher, Acting Executive Associate Director, U.S.
Immigration and Customs Enforcement, to Field Office Directors, Enforcement and Removal Operations, “Migrant
Protection Protocols Guidance” (Feb. 12, 2019).

                                                          5
             Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 6 of 28




        The court then turned to the thirty-three pages of redacted documents produced to

Plaintiff after consultation with Customs and Border Patrol and the Department of Homeland

Security Office of Privacy.30 ICE provided only a letter to accompany the produced

documents.31 Two paragraphs in the letter address the redactions made pursuant to exemption

(b)(5).32 The letter did not identify which privilege supported each redaction made under

redaction (b)(5).33 Nor did either provide DMRS with any factual basis for the application of

exemption (b)(5) to any individual redaction.34 Fuentes’s testimony was equally inadequate.

        Upon conclusion of ICE’s case, DMRS moved for judgment as a matter of law as to both

issues. The court granted the motion and, on October 19, 2020, entered corresponding “Findings

of Fact and Conclusions of Law” [ECF No. 44]. The court ordered that the thirty-three pages

originally produced to DMRS on June 25, 2020 be unredacted and produced to DMRS by

October 26, 2020.35 It also ordered ICE to conduct a new search for documents responsive to

DMRS’s FOIA request by November 2, 2020.36

        C.          Post-Trial

        On November 2, 2020, the deadline for ICE to conduct its new search, ICE informed the

court it had not yet conducted any search and moved for an extension of time do so.37 ICE


        30
             Findings of Fact and Conclusions of Law 11.
        31
             Id. at 12.
        32
             Id.
        33
             Id. at 12.
        34
             Id.
        35
             “Final Judgment” 1, ECF No. 45, entered Oct. 19, 2020.
        36
             Id.
        37
          “Defendant’s Unopposed Motion for Extension of Time, or in the Alternative, Motion to Alter or Amend
a Judgment,” ECF No. 53, filed Nov. 2, 2020.

                                                           6
                Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 7 of 28




requested the deadline be extended to November 23, 2020 with respect to a search for responsive

records from the El Paso Field Office and asked for an additional thirty days upon completion of

a search of the El Paso Field Office to search for responsive records from the San Antonio and

San Diego Field Offices.38 ICE did not express any concern about the procedural feasibility of

the deadline, merely citing counsel’s personal circumstances. The court granted ICE an

additional extension of all search deadlines to November 23, 2020.39

           A week after the second deadline, on November 30, 2020, ICE moved for yet another

extension of time to comply with the court’s order.40 For the first time, ICE informed the court

of the procedure it intended to follow in conducting its new, more thorough, search for

responsive documents. ICE also expressed concern for the impossibility of the court’s deadline

in light of the search requirements. ICE informed the court it conducted an examination of its

records utilizing thirteen search terms in records from forty-nine custodians. That examination

identified approximately 2.3 million potentially responsive documents.41 After using software to

extract irrelevant and duplicative documents, approximately 86,000 potentially responsive

documents remained.42 ICE then assigned thirty percent of its FOIA staff to conduct first-line

review full-time.43 Ten to fifteen attorneys would dedicate half of every work day to second-line




           38
                Id. at ¶ 8.
           39
                “Order Granting in Part and Denying in Part Motion for Extension of Time” 2, ECF No. 57, entered Nov.
3, 2020.

         See generally Defendant’s Amended Unopposed Motion for Extension of Time to Produce Documents,”
           40

(“Nov. Mot. For Extension”) ECF No. 70, filed Nov. 30. 2020.
           41
                Id. at ¶¶ 7–8.
           42
                Id. at ¶ 11.
           43
                Id. at ¶ 47.


                                                            7
              Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 8 of 28




review.44 ICE estimated staff would require four months to produce all responsive records from

the El Paso field office.45 Thereafter, the parties would confer to present a new scheduling order

for remaining documents.46 The court entered an order granting the extension.47 ICE did not

appeal any part of the court’s judgment. As a result, the court’s Findings of Fact and

Conclusions of Law are now the law of the case. ICE cannot contest either.48

II.      LEGAL STANDARD

         FOIA states “[t]he court may assess against the United States reasonable attorney fees

and other litigation costs reasonably incurred in any case under this section in which the

complainant has substantially prevailed.”49 Accordingly, the court must apply a two-prong test

to determine: (1) “whether a plaintiff has substantially prevailed” and, if so, (2) “whether the

plaintiff should receive fees.”50

         A Plaintiff has “substantially prevailed” and therefore satisfied the first prong if it

obtained requested relief through a judicial order.51 The second prong, also known as the

“entitlement” prong, requires courts to consider: “(1) the benefit to the public deriving from the



         44
              Id. at ¶ 48.
         45
              Id. at ¶ 59.
         46
              Nov. Mot. For Extension ¶ 59.
         47
              See generally “Order Granting Second Motion for Extension of Time,” ECF No. 71, entered Dec. 1,
2020.
         48
            See Arizona v. California, 460 U.S. 605, 618 (1983) (The law-of-the-case doctrine “posits that when a
court decides upon a rule of law, that decision should continue to govern the same issue in subsequent stages in the
same case.”) See also Ashe v. Swenson, 397 U.S. 436, 443 (1970) (The collateral estoppel doctrine stands for the
principle that “when an issue of ultimate fact has once been determined by a valid and final judgment, that issue
cannot again be litigated between the same parties in any future lawsuit.”)
         49
              5 U.S.C. § 552(a)(4)(E)(i).
         50
              Batton v. IRS, 718 F.3d 522, 525 (5th Cir. 2013) (emphasis in original).
         51
              5 USC § 552(a)(4)(E)(ii); Batton, 718 F.3d at 525.

                                                            8
             Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 9 of 28




case; (2) the commercial benefit to the complainant; (3) the nature of the complainant's interest

in the records sought; and (4) whether the government's withholding of the records had a

reasonable basis in law.”52 The entitlement prong requires courts to conduct analysis through the

lens of the three fundamental purposes of FOIA’s legal fee provision. The provision is designed:

(1) “as an incentive for private individuals to pursue vigorously their claims for information” and

overcome barriers “that government may erect in an effort to escape compliance with the law;”

(2) to “deter the government from opposing justifiable requests;” and (3) “to punish the

government where such opposition is unreasonable.”53 An award of attorneys' fees is particularly

appropriate where “‘government officials have been recalcitrant in their opposition to a valid

claim or have been otherwise engaged in obdurate behavior.’”54

III.    DISCUSSION

        A.         Whether DMRS Should Receive Attorney Fees

        The Final Judgment entered in this action definitively establishes DMRS substantially

prevailed in its FOIA action as this court granted all of the requested relief.55 This is not

contested. Accordingly, the court proceeds to a determination of whether DMRS should receive

attorney fees in light of the circumstances of the case and the essential purposes of the FOIA

legal fee provision.




        52
             Texas v. ICC, 935 F.2d 728, 730 (5th Cir. 1991).
        53
             Cazalas v. Dep’t of Justice, 709 F.2d 1051, 1057 (5th Cir. 1983).
        54
             Id. at 1054 (quoting S.Rep. No. 93–854, at 19 (1974)).
        55
           See 5 USC § 552(a)(4)(E)(ii)(I) (“a complainant has substantially prevailed if the complainant has
obtained relief through . . . a judicial order . . .”); Batton, 718 F.3d at 525.

                                                           9
            Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 10 of 28




                   1.      The Benefit to the Public Deriving from the Case

       “The basic purpose of FOIA is to ensure an informed citizenry, vital to the functioning of

a democratic society, needed to check against corruption and to hold the government accountable

to the governed.”56 Viewing the public benefit factor through the lens of FOIA’s high-minded

central purpose, attorneys fees are more appropriate “where the complainant's victory is likely to

add to the fund of information that citizens may use in making vital political choices.”57 Courts

take into consideration “the degree of dissemination and the likely public impact that might be

expected from a particular disclosure.”58

        DMRS requested information about ICE’s decision to prohibit asylum seekers’ access to

attorneys and to know your rights information. Denial of access to counsel and rights

information has broad-ranging due process consequences for asylum seekers fleeing persecution.

The documents responsive to DMRS’s FOIA request are very likely to be of significant

consequence to the large numbers of asylees and their advocates. As DMRS intends to use the

requested records to “determine how to move forward with providing information and

representation to asylum seekers in the MPP program,”59 it has already begun the process of

making documents obtained through this litigation available to other non-profit legal service

organizations in the El Paso area, fellow advocates, and members of the press.60

       Our nation’s comprehensive immigration policy has been part of the national dialogue for

well over a decade. In the recently concluded presidential cycle it figured prominently in the


       56
            NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214, 242 (1978).
       57
            Blue v. Bureau of Prisons, 570 F.2d 529, 534 (5th Cir. 1978).
       58
            Id. at 533.
       59
            Mot. 5.
       60
            Mot., “Declaration of Melissa M. Lopez” 3, ECF No. 56-1, Ex. 3.

                                                         10
                Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 11 of 28




campaigns of every presidential candidate and most candidates seeking federal office. An

element of that policy is the treatment of refuge and asylum seekers. Responsive documents

would provide valuable insight into the execution of a rapidly evolving and controversial policy

dealing with that segment of the immigrants pursuing admission to our country. As this

information is both of public concern and useful to political decision making, the diffusion of

documents will spread beyond legal service providers to the wider public. An award of attorney

fees will foster the spirit of private litigants to vigorously pursue claims for information vital for

democratic society and discourage the government from the cavalier treatment of appropriate and

lawful requests such as DMRS is pursuing.

           The public benefit is not reduced by the change in administration since the initiation of

this lawsuit and before ICE has finished reviewing and producing all responsive documents. The

delays are completely attributable to ICE’s own administrative errors, absence of clearly defined

methods and procedures to determine places and databases to search, lack of effective and

comprehensive procedures for adequately processing FOIA requests, and repeated requests for

extensions of deadlines. ICE’s ineptitude in responding to valid requests for information and

failure to comply with this court’s deadlines cannot be counted in its favor. To do so would

make a mockery of the accountability principles underlying FOIA.

           ICE’s handling of this FOIA request is precisely encompassed in the Fifth Circuit’s

holding that attorney fees are particularly appropriate where “‘government officials have been

recalcitrant in their opposition to a valid claim or have been otherwise engaged in obdurate

behavior.’”61 Potential FOIA complainants must be incentivized to pursue meritorious claims

without fear that the duration of the lawsuit would make the information sought “old news,” no


           61
                Cazalas v. Dep’t of Justice, 709 F.2d 1051, 1054 (5th Cir. 1983) (quoting S.Rep. No. 93–854, at 19
(1974)).

                                                             11
            Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 12 of 28




longer in the public eye, and defeat a motion for compensation by simply delaying response.

Therefore, this factor weighs strongly in favor of granting attorney fees.

                   2.      The Commercial Benefit to the Complainant and Nature of Complainant’s
                           Interest in the Records Sought

       When the commercial benefit to a plaintiff and the nature of the plaintiff’s interest in

records sought are similar it is useful to consider these factors together.62 In weighing the

commercial benefit factor, courts consider whether the party requesting fees is indigent or a non-

profit organization rather than a large corporate interest.63 Similarly, the nature of the

complainant’s interest weighs in favor of granting attorney fees if the plaintiff seeks to protect

the public interest, rather than merely a private interest.64 These factors further congressional

intent that the prohibitive costs of litigation not exclude the indigent and public interest groups

from pursuing relief.65

       There is no commercial benefit to DMRS in the records sought. DMRS is a non-profit

organization that provides know-your-rights information and legal representation to indigent

asylum seekers. Its central purposes in seeking the documents are to protect its constituents’ due

process rights and to facilitate the fair adjudication of political asylum claims. Receipt of

responsive records furthers DMRS’s organizational purpose by bolstering its ability to protect

the public interest in the administration of justice in the immigration system. Responsive records

are also likely to raise public awareness of issues of political importance through the distribution




       62
            Id.
       63
            Blue v. Bureau of Prisons, 570 F.2d 529, 533–34 (5th Cir. 1978).
       64
            Id. at 534
       65
            Id. (citing S.Rep. No. 854, 93d Cong., 2d Sess. 19 (1974)).

                                                         12
              Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 13 of 28




of responsive records to other immigrant advocacy groups and the media. As such, both factors

weigh in favor of granting attorney fees.

                    3.       Whether the Government's Withholding of the Records had a Reasonable
                             Basis in Law.

         FOIA requires federal agencies to make their records promptly available to any person who

makes a proper request for records.66 “[T]he threshold question in any FOIA suit is whether the

requester can even see the documents the character of which determines whether they can be

released.”67 Accordingly, the FOIA statute provides that, when the government withholds

information from disclosure, the agency has the initial burden to prove de novo that the

information is exempt from disclosure.68 This court’s findings of fact document the abysmal

inadequacy of the search and the unsupported redactions. In considering whether to award

attorney fees, the threshold is lower. The government’s withholding needs only to have had a

reasonable basis in law for ICE to avoid attorney fees.69 ICE showed no reasonable basis to

withhold the documents.

                             a.          Adequacy of Search

         ICE failed to establish even a colorable basis in law exists to support the adequacy of its

search for documents responsive to DMRS’s FOIA request. “Even when an agency does not

deny a FOIA request outright, the requesting party may still be able to claim ‘improper’

withholding by alleging that the agency has responded in an inadequate manner.”70 An agency’s


         66
              5 U.S.C. § 552(a)(3)(A).
         67
              Cooper Cameron Corp. v. U.S. Dep't of Labor, OSHA, 280 F.3d 539, 543 (5th Cir. 2002).
         68
              5 U.S.C. § 552(a)(4)(B); Batton v. Evers, 598 F.3d 169, 175 (5th Cir. 2010).
         69
              See Texas v. ICC, 935 F.2d 728, 730 (5th Cir. 1991).
         70
           U.S. Dep’t of Justice v. Tax Analysts, 492 U.S. 136, 151 n.12 (1991) (citations omitted). See also
Kissinger v. Reporters Comm. for Freedom of the Press, 445 U.S. 136, 150 (1980) (recognizing the judicial

                                                           13
              Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 14 of 28




search is adequate if it is “reasonably calculated to uncover all relevant documents.”71 “The

adequacy of an agency's search is measured by a standard of reasonableness and is dependent

upon the circumstances of the case.”72 The focus is on the reasonableness of the search, not the

result.73 An agency must “make more than perfunctory searches and, indeed, [] follow through

on obvious leads to discover requested documents.”74

         There is no reasonable basis in law to believe ICE’s search was reasonably calculated to

uncover all responsive documents. Testimony about ICE’s search was inconsistent and

generalized. Fuentes described general ICE procedure for responding to FOIA requests without

knowledge of the specifics. Fuentes did not conduct any search herself.75 Nor could she testify

as to the precise search procedure—Fuentes conceded her knowledge was limited to information

on search forms POCs provided to her office.76 ICE had all the time it requested to prepare for

trial and to marshal all evidence it deemed appropriate. Even so, it did not call a single witness

able to explain the rationale for the search conducted at any single program office.

         In explanation of ICE’s failure to conduct a methodical agency-wide search for

responsive records, Fuentes stated the agency was “young” and “playing catch-up,” seemingly




authority conferred by the FOIA to devise remedies for agencies contravening the statute through improper
withholdings).
         71
            Weisberg v. U.S. Dep’t. of Justice, 705 F.2d 1344, 1351 (D.C. Cir. 1983); Batton v. Evers, 598 F.3d 169,
176 (5th Cir. 2010).
         72
              Id.
         73
              Steinberg v. U.S. Dep’t of Justice, 23 F.3d 548, 551 (D.C. Cir. 1994).
         74
              Valencia-Lucena v. U.S. Coast Guard, 180 F.3d 321, 325 (D.C. Cir. 1999).
         75
              Findings of Fact and Conclusions of Law 6.
         76
              “Transcript of Bench Trial” 35–36, 83–84, ECF No. 63, filed Nov. 16, 2020.


                                                            14
            Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 15 of 28




acknowledging deficiencies.77 In an apparent contradiction, she then said the reason for the lack

of uniformity was to honor the subject-matter expertise within individual program offices.78

Since record keeping practices vary across program offices, Fuentes reasoned, ICE conducts

non-uniform searches.

       Due to this model, Fuentes could not testify as to either the record keeping or searching

practices of any program offices or their subdivisions. POCs did not provide that information in

their search forms. The returned search forms indicate different search terms were used across

program offices without any apparent reason for the lack of uniformity. Fuentes could not say

whether a given search was reasonable in the context of the recordkeeping practices of a program

office as she was not familiar with those practices and the POCs provided no explanation.

       ICE’s deference to the subject-matter expertise of individuals within each program office

is neither strategic nor efficient. It shows indifference to the purpose of the search. Without

testimony about each program office’s record keeping practices, ICE cannot show the search

process was reasonably calculated to uncover all responsive documents.

       The search was too narrow to be expected to uncover all responsive documents. Only

five individuals in an agency of several thousand searched their email accounts for responsive

correspondence.79 These individuals used a variety of inconsistent search terms. The entirety of

the search within the ERO Enforcement Division records was for a single search term within the

Deputy Assistant Director’s email account: the acronym “MPP.”80 Fuentes could not say with

any level of assurance that this search uncovered responsive documents containing the spelled-


       77
            Id. at 19–20.
       78
            Id. at 20.
       79
            “Transcript of Bench Trial” 77, ECF No. 63, filed Nov. 16, 2020.
       80
            Id. at 95.

                                                        15
             Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 16 of 28




out acronym.81 Some individuals may have searched only within specific folders.82 Some may

have excluded deleted, archived, or sent emails by searching only within their inboxes.83

Fuentes could not be sure and could only interpret the returned search forms.

        ICE failed to show it conducted a reasonable search within ERO FOPS. DMRS’s request

sought communications about guidance and instruction to employees regarding day-to-day

movement of MPP participants wherever the MPP was established. FOPS is responsible for

providing guidance and coordination to the twenty-four ERO field offices.84 ERO field offices

are responsible for the custody of all MPP participants from the port of entry to the immigration

court.85 A publicly available memorandum by the Acting Executive Associate Director of ICE

instructs field office directors to assign a lead POC for MPP issues within their offices.86 The

memorandum tasks these POCs with issuing local operational guidance applicable to the MPP.87

These facts conclusively indicate FOPS is reasonably likely to have records responsive to

DMRS’s FOIA request. They also indicate ICE was aware that field offices possess records

responsive to FOIA requests for information related to the MPP.

        Inexplicably, FOPS determined DMRS’s FOIA request did not fall within its area of

responsibility and declined to conduct any search. It is troubling FOPS disregarded the plain



        81
             Id. at 96.
        82
             Id. at 87.
        83
             Id. at 88.
        84
             Findings of Fact and Conclusions of Law 9.
        85
             “Transcript of Bench Trial” 68, ECF No. 63, filed Nov. 16, 2020.
         86
            Memorandum from Nathalie R. Asher, Acting Executive Associate Director, U.S. Immigration and
Customs Enforcement, to Field Office Directors, Enforcement and Removal Operations, “Migrant Protection
Protocols Guidance” (Feb. 12, 2019).
        87
             Id.

                                                          16
              Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 17 of 28




language of a publicly available memo in determining it had no records responsive to DMRS’s

FOIA request. There is no reasonable basis in law to support ICE’s inadequate search.

                               b.     Exemptions

         ICE gave no reasonable basis in law to redact the thirty-three pages it produced on June

25, 2020. When the applicability of an exemption to disclosure under FOIA is in dispute, an

agency is required to provide a detailed justification for exemption claims, correlating

justifications for refusal to disclose with actual portions of records claimed to be exempt. 88 A

common way in which agencies do so is through a Vaughn index.89 In Vaughn, the D.C. Circuit

held that a system of itemizing and indexing exemptions’ legal and factual bases would easily

remedy the problem of conclusory and generalized allegations of exemptions.90 This procedure

makes clear the factual nature of the information sought and the specific reason it falls within the

statutory exemption asserted.91 Since Vaughn, it has become standard practice for agencies to

supply the court with a Vaughn index.92

         Under FOIA exemption (b)(5), an agency can withhold information covered by a

recognized evidentiary or discovery privilege.93 Exemption (b)(5) protects from disclosure:

         inter-agency or intra-agency memorandums or letters that would not be available
         by law to a party other than an agency in litigation with the agency, provided that




         88
              Batton v. Evers, 598 F.3d 169, 175 (5th Cir. 2010) (citing Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir.
1973).
         89
              See Vaughn, 484 F.2d at 827.
         90
              Id. at 826–27.
         91
              Stephenson v. IRS, 629 F.2d 1140, 1144 (5th Cir. 1980).
          92
             See, e.g., Batton, 598 F.3d at 178–79; Flight Safety Servs. Corp. v. Dep’t of Labor, 326 F.3d 607, 613
(5th Cir. 2003); Stephenson, 629 F.2d at 1145.
         93
              Judicial Watch, Inc. v. U.S. Dep’t of Def., 847 F.3d 735, 738–39 (D.C. Cir. 2017).

                                                           17
              Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 18 of 28




         the deliberative process privilege shall not apply to records created 25 years or more
         before the date on which the records were requested.94

         Thus, “[e]xemption 5 incorporates the privileges which the government enjoys under the

relevant statutory and case law in the pretrial discovery context.”95 Three common law

privileges encompassed in exemption (b)(5) include: (1) the attorney work-product privilege; (2)

the attorney-client privilege; and (3) the governmental deliberative process privilege.96

         After repeated opportunities to demonstrate to this court how exemption (b)(5) applies to

the records ICE sought to withhold, ICE did not meet its burden to support exempting any

information redacted pursuant to exemption (b)(5) from disclosure. ICE presented no evidence

at either the summary judgment phase or at trial supplying the factual or legal basis for any

application of exemption (b)(5). Although settled law establishes the preparation of a Vaughn

index, ICE did not generate one. ICE simply provided a brief letter to accompany the thirty-

three pages of responsive documents at issue. The letter stated that redactions under exemption

(b)(5) qualified for protection under one or more of the three named privileges, without

specifying which, and without any factual basis for the application of exemption (b)(5) to any

individual redaction.

         ICE’s only witness shed no more light on the factual basis for the exemptions. Fuentes

admitted she was not involved in redacting the documents at issue and therefore had no personal

knowledge to speak of.97 Nor did she seem to have secondary knowledge on which the court

could rely due to her role as agency representative. Fuentes stated she reviewed the exemptions


         94
              5 U.S.C. § 552(b)(5).
         95
              United States v. Weber Aircraft Corp., 465 U.S. 792, 799 (1984) (citations omitted) (emphasis in
original).
         96
              Tax Analysts v. IRS, 294 F.3d 71, 76 (D.C. Cir. 2002).
         97
              “Transcript of Bench Trial” 57–58, ECF No. 63, filed Nov. 16, 2020.

                                                           18
            Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 19 of 28




claimed and agreed with them.98 However, when asked directly about why entire pages had been

subject to exemption (b)(5), she stated she did not know what the pages contained.99 When

asked about a specific redacted page, she could not say whether it was the end of the preceding

document, an attachment, or part of a subsequent document.100

       Fuentes’s lack of knowledge regarding the substance of the redactions often led her to

speculate to fill in the gaps. When asked whether redacted emails were sent to agents executing

the MPP on-the-ground, she responded, “they do not appear that way as redacted.”101 In

reference to another redacted email, Fuentes stated that, as two attorneys were included among

other undisclosed recipients, she believed the email to contain legal advice.102 She later admitted

she did not know who else received the email and was aware emails are not necessarily

privileged just because an attorney is included in an email chain.103

       Fuentes was not only uncertain of the content of responsive records; she was uncertain

and inconsistent in providing underlying reasons for redactions. She alternated between

identifying the specific privilege applied and admitting she could not state with any confidence

which privilege supported each redaction. She openly speculated about which privilege may

have applied based on context clues in the released portions. More than once, she equivocated,

stating perhaps the redactor had relied on one of the three privileges cited or perhaps on all




       98
            Id. at 120.
       99
            Id. at 144.
       100
             Id.
       101
             Id. at 103.
       102
             Id. at 140–41.
       103
             “Transcript of Bench Trial” 146, ECF No. 63, filed Nov. 16, 2020.

                                                        19
           Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 20 of 28




three.104 Fuentes’s testimony was not reliable. Even had Fuentes confidently testified as to the

privileges relied upon by the redactors, she is not a lawyer.105 She therefore does not have the

education or training to provide an explanation as to why a particular privilege was invoked.

         While Fuentes was knowledgeable about the procedure ICE uses to apply exemptions

generally, she was unable to bridge the gap between that procedure and the factual basis for

exemptions applied in this case. Both the fundamental principle of public access to government

documents and the general principle of full agency disclosure require agency representatives to

have more than mere confidence in the procedure followed. They require clear statements of

both the factual nature of the information withheld and whether it falls within a specific statutory

exemption.106 Without either, the explanation is not only legally insufficient, it lacks any

reasonable basis in the law. ICE did less than the bare minimum to justify its exemptions and

instead attempted to shift the burden to the court and to DMRS. This forced DMRS to expend

considerably more in attorney labor and fees to litigate exemptions to documents produced at the

eleventh hour and without the easy remedy of a Vaughn index. Therefore, the final factor in the

entitlement prong, like all others, weighs in favor of granting attorney fees.

         B.         Whether the Amount of Attorney Fees Requested is Reasonable

         As DMRS substantially prevailed and is entitled to attorney fees, the court must consider

whether the amount requested is reasonable.107 District courts have broad discretion in



         104
               Id. at 146–47.
         105
               Id. at 132–33.
        106
            See Batton v. Evers, 598 F.3d 169, 176 (5th Cir. 2010) (“The central issue . . . is whether the [evidence]
submitted by [the agency] . . . sufficiently identif[ies] the documents at issue, including the relevant information
contained in each document, and explain[s] why the asserted exemptions justify withholding.”).
         107
             See 5 U.S.C. § 552(a)(4)(E)(i) (“The court may assess against the United States reasonable attorney fees
and other litigation costs reasonably incurred . . .”).

                                                          20
           Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 21 of 28




calculating reasonable attorney fee awards.108 Reasonable attorney fees are determined in two

steps. First, the court calculates the “lodestar.”109 The lodestar is the product of the reasonable

hourly rate multiplied by the number of hours reasonably expended on the litigation.110 The

party requesting fees bears the burden of establishing the reasonableness of fees, hours billed,

and billing judgment exercised.111 There is a presumption that the lodestar amount is a

reasonable fee.112

         In step two, the court may adjust the fee award up or down after consideration of the

factors articulated in Johnson v. Georgia Highway Express, Inc. not already included in the

calculation of the lodestar.113 However, neither party requests attorney fees depart from the

lodestar. Accordingly, the court will not advance to the second step of the attorney fee inquiry

and calculation of the lodestar alone will determine the amount of the attorney fee award.

                    1.       Compensable Hours

         To calculate the lodestar, a district court must first determine the compensable hours from

the attorney’s time records, including only hours reasonably spent.114 Each hour claimed must




         108
               Hensley v. Eckerhart, 461 U.S. 424, 434 (1983); Watkins v. Fordice, 7 F.3d 453, 457 (5th Cir. 1993).
         109
               League of United Latin Am. Citizens No. 4552 v. Roscoe Indep. Sch. Dist., 119 F.3d 1228, 1232 (5th Cir.
1997).
         110
               Hensley, 461 U.S. at 434.
         111
               Saizan v. Delta Concrete Pro. Co., 448 F.3d 795, 799 (5th Cir. 2006).
         112
             City of Burlington v. Dague, 505 U.S. 557, 562 (1992). See also Walker v. U.S. Dep’t. of Hous. and
Urban Dev., 99 F.3d 761, 771–72 (5th Cir. 1996) (describing the limited circumstances in which an adjustment to
the lodestar is permitted).
         113
             488 F.2d 714, 717–19 (5th Cir. 1974). See also Pennsylvania v. Del. Valley Citizens' Council for Clean
Air, 478 U.S. 546, 565 (1986) (holding that Johnson factors that are subsumed in the calculation of the lodestar may
not provide an independent basis for increasing the fee award).
         114
               Hensley, 461 U.S. at 436–37.

                                                           21
          Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 22 of 28




be supported by attorney billing records.115 The court must exclude “excessive, redundant, or

otherwise unnecessary” hours.

        DMRS requests compensation for 125.7 hours worked by lead counsel, Christopher

Benoit (“Benoit”).116 In support, it submits a billing statement detailing hours worked by Benoit.

According to the billing statement, the billed hours are reduced from a total of 132 hours to

eliminate redundant or administrative hours.117 In order to prevent duplication of work, DMRS

also does not request compensation for hours worked by co-counsel or counsel’s administrative

assistant.118 At the time DMRS filed its Motion DMRS estimated an additional ten hours of

work would be performed to cooperate with ICE in creating and completing a new search in

compliance with this court’s order.119 ICE disputed only that the FOIA fee shifting provision

permitted compensation for work yet to be performed.120 DMRS then submitted documentation

of an additional 12.8 hours worked in compliance with the court’s order to construct a new

search and amended its request to substitute these hours for the prospective fees.121 These hours

are therefore no longer speculative and will be considered alongside all other hours.

        The hours billed reasonably reflect the time spent on litigation and are compensable.

FOIA matters present legal complexities requiring a significant investment of time to fully

research and brief. This case proceeded to trial, which required significant time to prepare


        115
              Watkins v. Fordice, 7 F.3d 453, 457 (5th Cir. 1993).
        116
              Mot. 10.
        117
              Mot., “19-cv-00236 Billing Statement” 2, ECF No. 56-1, Ex. 1-B.
        118
              Mot. 8.
        119
              Id. at 10.
        120
              Resp. 3 fn. 2.
        121
           See “Plaintiff’s Reply to Defendant’s Response to Plaintiff’s Application for Attorney Fees and Costs”
6, ECF No. 66, filed Nov. 25, 2020.

                                                          22
          Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 23 of 28




opening and closing statements, exhibits, an expert witness, and cross-examination. The quality

of pleadings submitted and trial advocacy displayed by Mr. Benoit was of the first order. It is

remarkable that he and his litigation team did so much quality work in the time claimed.

        Benoit represents DMRS on a contingent fee basis.122 He charged no hourly rate and will

not be compensated beyond court awarded attorney fees. Benoit exercised reasonable billing

judgment by omitting any charge for time contributed by co-counsel and his administrative

assistant. The court finds no excessive, redundant, or otherwise unnecessary hours in counsel’s

billing statement.

        Besides the usual time requirement for actions proceeding to trial, this case presented

unusual complications resulting from the government’s own obstructionist behavior. ICE’s

repeated delays and administrative errors needlessly extended the duration of this action and

required numerous phone calls, emails, and conferences that would otherwise have been

unnecessary. ICE also complicated the summary judgment phase by untimely producing

responsive documents after DMRS filed its motion and the dispositive motion deadline had

passed, thereby preventing DMRS from disputing redactions to those documents before its reply.

In turn, as both parties had not had an opportunity to brief the issue, this court was unable to

address the contested redactions at that phase and carried the issue over to trial.123

        Even now, ICE continues to stall and delay its search for responsive documents. For the

first time, ICE claims the substantial backlog of FOIA requests and its limited personnel makes




        122
              Mot. 7.
        123
            See “Order Denying Motion for Summary Judgment” 6, ECF No. 30, entered Aug. 25, 2020; Medina
Cnty. Envtl. Action Ass'n v. Surface Transp. Bd., 602 F.3d 687, 702 (5th Cir. 2010).

                                                    23
           Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 24 of 28




timely compliance impossible. However, administrative backlog does not form a reasonable

basis in law to withhold responsive documents.124

         As ICE did not have a faintly colorable claim that its search complied with the statute,

this newfound claim of impossibility proves how indifferent ICE was to its statutory duty. Had

ICE responded in conformity with the statute, the enormity of the task they now claim would

have been identified in the summer of 2019 and not in the winter of 2020. Meanwhile, DMRS

and its counsel must continue to expend time and resources pursuing its claim, even after

completely prevailing at trial. DMRS has met its burden to show the reasonableness of the 138.5

hours billed by Benoit.

                      2.      Hourly Rate

         Next, the district court must “select an appropriate hourly rate based on prevailing

community standards for attorneys of similar experience in similar cases.”125 “Generally, the

reasonable hourly rate for a particular community is established through affidavits of other

attorneys practicing there.”126

         DMRS requests an hourly rate of $325-375.127 In support of its requested rate, DMRS

provides a declaration from Benoit, expanding on the time and effort expended by counsel;128 a

declaration from attorney Lynn Coyle, attesting to both the work done by Benoit in this case and




         124
            See Miller v. U.S. Dep't of State, 779 F.2d 1378, 1390 (8th Cir. 1985)(holding that attorney fees cannot
be denied on the reasonableness of the government's position where the government cites processing backlogs,
confusion, and administrative error, because these “are practical explanations, not reasonable bases.”).
         125
               Shipes v. Trinity Indus., 987 F.2d 311, 319 (5th Cir. 1993).
         126
               Tollett v. City of Kemah, 285 F.3d 357, 368 (5th Cir. 2002).
         127
               Id. at 7.
         128
               See generally Mot., “Declaration of Christopher Benoit,” ECF No. 56-1, Ex. 1.

                                                            24
           Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 25 of 28




the prevailing rate for comparable legal work;129 and a declaration from John P. Mobbs

(“Mobbs”), a seasoned El Paso attorney qualified as an expert in attorney fees, opining that the

fees requested in this case are below the reasonable contingency fee range in El Paso.130

         ICE contends the proposed rate is excessive and unreasonable as it exceeds the hourly

rate of El Paso attorneys with comparable experience as listed in the 2015 State Bar of Texas

Hourly Rate Fact Sheet (“Fact Sheet”).131 ICE cites to a string of unreported district court

opinions relying on the Fact Sheet to calculate reasonable attorney fees according to various

statutory fee-shifting provisions.132 The line of cases relying on the Fact Sheet is unpersuasive.

First, the Texas Bar has not published an updated Fact Sheet since 2015. Five-year-old fee data

is unreliable and likely to skew lower than current attorney fees. The Fact sheet itself notes a

7.4% increase in median rates from 2013 to 2015.133

         Second, it is uncertain that even a 2021 Fact Sheet would accurately represent the

reasonable hourly rate for the El Paso legal community. DMRS included with its motion a

Review of the State Bar of Texas 2015 Hourly Fact Sheet by Statistician N. Shirlene Pearson,

Ph.D. (“Dr. Pearson”).134 Dr. Pearson stated the Texas Bar survey underlying the Fact Sheet data

suffered from the fatal defects of a limited sample size, selection bias, and suboptimal



         129
               See generally Mot., “Declaration of Lynn Coyle Pursuant to 28 U.S.C. § 1746.” ECF No. 56-1, Ex. 5.
         130
               See generally Mot., “Declaration of John P. Mobbs,” ECF No. 56-1, Ex. 2.
         131
               Resp. 5. See also, Resp., “State Bar of Texas 2015 Hourly Fact Sheet” (“Fact Sheet”) ECF No. 65-1,
Ex. A.
         132
               See e.g., Alvarez v. McCarthy, No. 6:16-CV-00172-ADA, 2020 WL 1677715, at *6 (W.D. Tex. Apr. 6,
2020).
         133
               Fact Sheet 4.

           See generally Mot. “Review of the State Bar of Texas 2015 Hourly Fact Sheet report and its Use by the
         134

Texas Judiciary in Deciding Plaintiff Attorney Hourly Fees in Labor-Employment Cases” (“Review of Fact Sheet”)
ECF No. 56-1, Ex. 1-C.

                                                          25
          Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 26 of 28




methodology.135 Moreover, the hourly rates listed on the Fact Sheet do not distinguish between

reported billing method: hourly fees, flat rates, contingency fees, or discounted fees for volume

clients.136 Dr. Pearson concluded the Fact Sheet does not reliably reflect the hourly rates of

attorneys in Texas.137 Tellingly, the Texas Bar itself warns against using the Fact Sheet to set

attorney fees.138

        Finally, the Fifth Circuit has not adopted the Fact Sheet as a determinative measure of

reasonable attorney fees in a given community. Instead, Fifth Circuit jurisprudence is based on

trial court reliance on attorney affidavits.139 ICE does not dispute the unreliability of the Fact

Sheet or offer its own attorney affidavits. Instead, it merely points to non-binding law and

argues the court should blindly follow it. After consideration of the significant limitations of the

Fact Sheet, this court relies on the three attorney declarations supporting the Motion, which

compellingly concur that the requested rate is reasonable.

        The large amount of work done in such a low number of hours is the direct result of

Benoit’s high level of litigation skills and accompanying effectiveness. Given the delays and

conduct of ICE in this case, a less experienced attorney would have easily spent a substantially

higher number of hours. By way of illustration, 190 compensable hours at $275 would yield a

total of $52,250 in attorney fees—more than Benoit requested. ICE’s objection to the proposed

hourly rate is solely based on a much-discredited study and not on Fifth Circuit jurisprudence.


        135
              Id.
        136
              See generally Fact Sheet. See also Review of Fact Sheet 5.
        137
              Review of Fact Sheet 6.
         138
             Texas State Bar, Demographic & Economic Trends: Economic Trends, available at
https://www.texasbar.com/AM/Template.cfm?Section=Demographic_and_Economic_Trends (last accessed Jan. 20,
2021).
        139
              See Tollett v. City of Kemah, 285 F.3d 357, 368 (5th Cir. 2002).

                                                           26
            Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 27 of 28




To follow ICE’s rationale would simply discourage highly skilled attorneys like Benoit from

taking on difficult cases like this one. DMRS has met its burden to show the reasonableness of

its requested fee.

        Considering the applicable law and pertinent facts before this court, an hourly rate of

$375 will be applied to calculate the lodestar. After multiplying this rate by the 138.5

compensable hours, reasonable attorney fees in this case are $51,937.50.

        C.          Plaintiff’s Bill of Costs

        Pursuant to 28 U.S.C. § 1920, a judge may include costs for fees of the clerk of court and

service of summons of subpoena in a judgment upon filing of a bill of costs. In its bill of costs,

DMRS requests such reimbursement in the amount of $432.20.140 ICE does not challenge these

costs.141 After due consideration, the court finds it in the interest of justice to grant DMRS’s bill

of costs.

IV.     CONCLUSION

        Accordingly, the court enters the following orders:

        1.          IT IS HEREBY ORDERED that “Plaintiff’s Opposed Application for Attorney
                    Fees and Costs” [ECF No. 56] is GRANTED.

        2.          IT IS FURTHER ORDERED that Plaintiff Diocesan Migrant & Refugee
                    Services shall RECOVER from Defendant United States Immigration and
                    Customs Enforcement $51,937.50 for work performed in this case.




        140
              “Bill of Costs” 1, ECF No. 55, filed Nov. 2, 2020.
        141
              Resp. 1 fn. 1.

                                                          27
 Case 3:19-cv-00236-FM Document 72 Filed 01/28/21 Page 28 of 28




3.    IT IS FURTHER ORDERED that Plaintiff Diocesan Migrant & Refugee
      Services shall RECOVER from Defendant United States Immigration and
      Customs Enforcement costs of the court in the amount of $432.20.

SIGNED AND ENTERED this 28th day of January 2021.




                                        ____________________________________
                                         FRANK MONTALVO
                                          UNITED STATES DISTRICT JUDGE




                                   28
